Citation Nr: 0100334	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased rating for the residuals of a 
left knee injury with chronic left patella tendonitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for migraine 
headaches, with psychogenic component, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 1999, the veteran submitted a statement requesting 
that a "secondary claim be opened for my stomach 
condition."  It does not appear that any action has been 
taken on that claim.  Accordingly, this claim is referred to 
the RO for appropriate action. 

The Board notes further that in October 1999, the RO denied a 
claim of entitlement to service connection for depression 
after finding that the claim was not well grounded.  
Significantly, however, under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), any 
statutory duty of a claimant to submit a well grounded claim 
was eliminated.  As the effective date of the Veterans Claims 
Assistance Act of 2000 is potentially retroactive to July 14, 
1999, if the appellant requests that the claim be revisited, 
this matter is referred to the veteran to offer him an 
opportunity to submit such a request to the RO. 


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As the RO held that the claim of entitlement to 
service connection for a right knee disorder is not well 
grounded the RO must readjudicate this claim de novo on the 
merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Moreover, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard; 
VAOGCPRECOP 16-92 (1992); 57 Fed. Reg. 49,747 (1992).  
Therefore, for these reasons, a remand is required.  

Further development is also warranted prior to final 
adjudication of the appellant's claims of entitlement to 
increased evaluations for left knee and migraine headache 
disabilities.  In this regard, the development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Unfortunately, 
although the veteran was afforded VA examinations in November 
1998 and February 1999, those examinations are inadequate for 
rating purposes.  

In this respect, any examination of a musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the diagnostic codes used to rate the 
veteran's left knee disability are cast in large measure in 
terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  Id.

The report of the most recent examination included the 
veteran's complaint of constant left knee pain and he has 
submitted a statement from his employer that knee pain 
interferes with the veteran's ability to work.  The VA 
examination, however, does not include a quantifiable 
explanation as to how those symptoms affect the veteran, such 
as in terms of additional range-of-motion loss beyond that 
clinically found.  DeLuca requires that this be done.  

The Board also notes that the nature and extent of disabling 
manifestations related to the veteran's left knee disability 
are unclear.  The RO has rated the veteran's left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pertaining to recurrent subluxation or lateral instability, 
yet the most recent examination reported no instability.  X-
ray studies conducted as part of the VA examination were 
interpreted as normal. 

As noted in opinions of the VA General Counsel (VAOPGCPREC 
23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee may 
receive separate evaluations under Diagnostic Codes 5257 and 
5003 (and therefore 5010), relative to arthritis.  As the 
presence or absence of arthritis, and the extent of any 
subluxation, is unreported, the Board finds that another 
examination should be conducted.  

If the VA examination undertaken on remand shows instability 
or subluxation or arthritis related to the service-connected 
residuals of the left knee injury, the RO must consider all 
applicable diagnostic codes.  The Board points out that among 
the diagnostic codes possibly applicable to the knee, Codes 
5260 and 5261 are based essentially on range of motion.  Thus 
the RO must insure that the examination conducted on remand 
adequately portrays the extent of functional loss due to pain 
on use or due to flare-ups.  Id. 

As noted hereinabove, the Board also finds the VA 
examinations conducted to date inadequate for rating the 
severity of the veteran's headache disorder.  The report of a 
November 1998 VA examination noted his complaints of headache 
episodes two to three times each week, sometimes lasting a 
few days; however, the examiner did not comment on the 
character of the veteran's headaches--criteria necessary for 
evaluation purposes.  Where the examination is inadequate for 
rating purposes, a remand is required.  38 C.F.R. §§ 4.2, 
19.9.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
knee and migraine headache complaints 
since April 1999.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  If after 
making reasonable efforts to obtain those 
named records the RO is unable to do so, 
the RO must contact the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran and representative 
must then be given an opportunity to 
respond.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disability of the left knee.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated testing should be conducted.  
The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the left knee.  The presence or 
absence of any lateral instability and/or 
recurrent subluxation should must be 
indicated.  The examiner should also 
state whether any x-ray findings of 
arthritis in the knee are residual of the 
service-connected knee injury.  

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of the service-
connected migraine headaches.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated testing should be conducted.  
In connection with this evaluation, the 
examiner should comment on the character 
and frequency of the headaches 
experienced by the veteran.  All 
findings, opinions and bases therefor 
should be set forth in detail. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



